United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-4000
                                     ___________

In re: Michael Dey; Justin Victoria;      * On Petition for Writ
Jeannemarie Durocher,                     * of Mandamus
                                          *
      Petitioners.                        *     [UNPUBLISHED]
                                     ___________

                              Submitted: January 4, 2007
                                 Filed: January 17, 2007
                                  ___________

Before MURPHY, RILEY, and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.

       Michael Dey, Justin Victoria, and Jeannemarie Durocher (collectively,
petitioners) filed a petition for writ of mandamus seeking an order directing the
district court to vacate its orders refusing to quash the trial subpoenas served to
petitioners.

      In the underlying matter, which is not related to the issues on appeal, a plaintiff
sued Wyeth, Inc. and Wyeth Pharmaceuticals, Inc (collectively, Wyeth). The plaintiff
subpoenaed the petitioners, who are employees of Wyeth and were served more than
100 miles from the place of the trial. The petitioners filed motions to quash the
subpoenas arguing the subpoenas were not properly served pursuant to Federal Rule
of Civil Procedure 45(b)(2).1 The district court denied petitioners’ motions to quash.
Petitioners filed a petition for writ of mandamus.

        The writ of mandamus “is a ‘drastic and extraordinary’ remedy ‘reserved for
really extraordinary causes.’” Cheney v. U.S. Dist. Ct. for the D.C., 542 U.S. 367,
380 (2004) (quoting Ex Parte Fahey, 332 U.S. 258, 259-60 (1947)). “To ensure that
mandamus remains an extraordinary remedy, petitioners must show that they lack
adequate alternative means to obtain the relief they seek and carry the burden of
showing that their right to issuance of the writ is clear and indisputable.” Mallard v.
U.S. Dist. Ct. for the S. Dist. of Iowa, 490 U.S. 296, 309 (1989) (citations, quotation
marks, and alterations omitted). Here, assuming arguendo petitioners are entitled to
relief, petitioners have adequate alternative means to obtain relief because petitioners
can refuse to comply with the subpoenas, endure contempt sanctions, if any, and
immediately appeal those sanctions. Gialde v. Time, Inc., 480 F.2d 1295, 1300 (8th
Cir. 1973) (citing United States v. Ryan, 402 U.S. 530, 532-33 (1971)); see also U.S.
Catholic Conference v. Abortion Rights Mobilization, Inc., 487 U.S. 72, 76 (1988)
(“The order finding a nonparty witness in contempt is appealable notwithstanding the
absence of a final judgment in the underlying action.”).

       Accordingly, we deny the petition for a writ of mandamus.
                      ______________________________




       1
        “Subject to [Rule 45(c)(3)(A)(ii)], a subpoena may be served at any place
within the district of the court by which it is issued, or at any place without the district
that is within 100 miles of the place of the deposition, hearing, trial, production, or
inspection specified in the subpoena or at any place within the state where a state
statute or rule of court permits service of a subpoena issued by a state court of general
jurisdiction sitting in the place of the deposition, hearing, trial, production, or
inspection specified in the subpoena.” Fed. R. Civ. P. 45(b)(2)

                                            -2-